DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 29 June 2022 is hereby acknowledged. Claims 1-18 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 29 June 2022. In particular, claims 1, 13, and 17 further limit the amine compound, and claim 18 is new. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1-6, 9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1022012 A2 (“Moszner”).
As to claims 1-6, Moszner teaches a dental material based on a silicone resin having polymerizable (meth)acryl groups and aminoalkyl groups (abstract). Specifically, Moszner exemplifies a polysiloxane formed from the condensation of hydrolyzable silanes having (meth)acryl groups formed by reacting aminosilanes with poly(meth)acryl compounds, and as one example shows the silane compound bis[2- (2-methacryloyloxyethoxycarbonyl) ethyl]-(3-triethoxysilylpropyl)amine (example 1, translation, p. 6), 

    PNG
    media_image1.png
    141
    494
    media_image1.png
    Greyscale
which is subsequently hydrolyzed and condensed to form a (meth)acryl functional polysiloxane (example 5, p. 7). The aforementioned compound is formed from the addition of a 2-acryloyloxyethyl methacrylate, which is  a compound having an ethylenically unsaturated group and another acryl group, which is a Michael aacceptor, and 3-aminopropyltriethoxysilane (translation, p. 2), which is an aliphatic compound having a primary amine group. The hydroxyl and tertiary amine groups are optional. The aforementioned compound includes ethylenically unsaturated polymerizable group connected to a tertiary amine by a covalent ester linkage as required by claim 1, specifically the unsaturated polymerizable group being a methacrylic acid ester as required by claim 2. The aforementioned silane as a polymerized unit is calculated to have a molecular weight of 479 g/mol, and therefore the polysiloxane would have a molecular weight well in excess of 200 g/mol and 300 g/mol as required by claims 1 and 3. The polymerized compound as described heretofore is polymerized to a silicone, and thus contains at least two tertiary amine groups as required by claim 4. The polymerized compound meets formula (I) of claim 5, where A is an isopropenyl, thus unsaturated polymerizable group, R1 is the organic linking group -C(O)OC2H4-, R2-R5 are each hydrogen, and R6 and R7 are each organic groups, and n is 1. The polymerized compound also meets formula (II) of claim 6, where A are each a isopropenyl, thus unsaturated polymerizable group, each R1 is the organic linking group -C(O)OC2H4-, R2-R5 are all hydrogen, and R6 is an organic group (linkage to siloxane chain). 
While Moszner does not exemplify carbon fiber as required claims 1-6, Moszner teaches that the aforementioned polysiloxane is used in a photocuring composition for dental applications, and may include fillers, including carbon fibers, for improving the mechanical properties thereof (translation, p. 5), and thus the addition of carbon fibers is an obvious modification suggested by Moszner.
As to claim 9, the silicone of Moszner is itself a polymerizable resin having unsaturated groups. Moszner also teaches incorporating the compound with other resins having polymerizable unsaturated groups (translation, p. 8, teaching combination with UDMA (urethane dimethacrylate).
As to claim 12, Moszner, translation, p. 6, teaches that the composition contains 5 to 99.9 % of polysiloxanes and 1.0 to 99 % of fillers, which may include carbon fibers, such that Moszner contemplates at least 5 wt % of the polysiloxane to carbon fiber, which overlaps the recited range, and as such, the use of the recited compound and carbon fibers, including in recited amounts, is an obvious modification contemplated by Moszner.
As to claim 13, Moszner teaches preparing a dental material based on a silicone resin having polymerizable (meth)acryl groups and aminoalkyl groups (abstract). Specifically, Moszner exemplifies a polysiloxane formed from the condensation of hydrolyzable silanes having (meth)acryl groups formed by reacting aminosilanes with poly(meth)acryl compounds, and as one example shows the silane compound bis[2- (2-methacryloyloxyethoxycarbonyl) ethyl]-(3-triethoxysilylpropyl)amine (example 1, translation, p. 6), 

    PNG
    media_image1.png
    141
    494
    media_image1.png
    Greyscale
which is subsequently hydrolyzed and condensed to form a (meth)acryl functional polysiloxane (example 5, p. 7). The aforementioned compound is formed from the addition of a 2-acryloyloxyethyl methacrylate, which is  a compound having an ethylenically unsaturated group and another acryl group, which is a Michael aacceptor, and 3-aminopropyltriethoxysilane (translation, p. 2), which is an aliphatic compound having a primary amine group. The hydroxyl and tertiary amine groups are optional. The aforementioned compound includes ethylenically unsaturated polymerizable group connected to a tertiary amine by a covalent ester linkage. 
The silicone of Moszner is itself a polymerizable resin having unsaturated groups. Moszner also teaches incorporating the compound with other resins having polymerizable unsaturated groups (translation, p. 8, teaching combination with UDMA (urethane dimethacrylate ).
While Moszner does not exemplify carbon fiber, Moszner teaches that the aforementioned polysiloxane is used in a photocuring composition for dental applications, and may include fillers, including carbon fibers, for improving the mechanical properties thereof (translation, p. 5), and thus the addition of carbon fibers is an obvious modification suggested by Moszner.
Moszner teaches curing the composition of the silicone having unsaturated groups, other polymerizable monomers, and fillers by radical polymerization (translation, p. 5, teaching polymerization using radical initiators), which, using fillers, would produce a composite material including carbon fibers. As such, it would be obvious to use the recited compound, including with carbon fibers as fillers, in the recited method, as Moszner suggests both radical polymerization, and carbon fiber filler.
As to claims 14 and 15, Moszner does not teach adding the components in the recited order. Case law holds that the selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). In this case, Moszner teaches mixing the three recited components, and the addition of these in any order is an obvious modification of the method of Moszner.
As to claim 16, Moszner teaches curing the composition of the silicone having unsaturated groups, other polymerizable monomers, and fillers by radical polymerization (translation, p. 5, teaching polymerization using radical initiators), which, using fillers, would produce a composite material including carbon fibers.
As to claim 17, Moszner teaches preparing a dental material based on a silicone resin having polymerizable (meth)acryl groups and aminoalkyl groups (abstract). Specifically, Moszner exemplifies a polysiloxane formed from the condensation of hydrolyzable silanes having (meth)acryl groups formed by reacting aminosilanes with poly(meth)acryl compounds, and as one example shows the silane compound bis[2- (2-methacryloyloxyethoxycarbonyl) ethyl]-(3-triethoxysilylpropyl)amine (example 1, translation, p. 6), 

    PNG
    media_image1.png
    141
    494
    media_image1.png
    Greyscale
which is subsequently hydrolyzed and condensed to form a (meth)acryl functional polysiloxane (example 5, p. 7). The aforementioned compound is formed from the addition of a 2-acryloyloxyethyl methacrylate, which is  a compound having an ethylenically unsaturated group and another acryl group, which is a Michael aacceptor, and 3-aminopropyltriethoxysilane (translation, p. 2), which is an aliphatic compound having a primary amine group. The hydroxyl and tertiary amine groups are optional. The aforementioned compound includes ethylenically unsaturated polymerizable group connected to a tertiary amine by a covalent ester linkage. 
The silicone of Moszner is itself a polymerizable resin having unsaturated groups. Moszner also teaches incorporating the compound with other resins having polymerizable unsaturated groups (translation, p. 8, teaching combination with UDMA (urethane dimethacrylate ).
While Moszner does not exemplify carbon fiber, Moszner teaches that the aforementioned polysiloxane is used in a photocuring composition for dental applications, and may include fillers, including carbon fibers, for improving the mechanical properties thereof (translation, p. 5), and thus the addition of carbon fibers is an obvious modification suggested by Moszner.
Moszner teaches curing the composition of the silicone having unsaturated groups, other polymerizable monomers, and fillers by radical polymerization (translation, p. 5, teaching polymerization using radical initiators), which, using fillers, would produce a composite material including carbon fibers. As such, it would be obvious to use the recited compound, including with carbon fibers as fillers, in the recited method, as Moszner suggests both radical polymerization, and carbon fiber filler.
Moszner, translation, p. 6, teaches that the composition contains 5 to 99.9 % of polysiloxanes and 1.0 to 99 % of fillers, which may include carbon fibers, such that Moszner contemplates at least 5 wt % of the polysiloxane to carbon fiber. These amounts overlap the preferred amounts at p. 14 of applicant’s specification, and as such, it is presumed that Moszner suggests amounts sufficient to improve transverse flexural strength.

Claim 1-9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0016492 (“Nagelsdiek”) in view of Muh et al., “Bismethacrylate-Based Hybrid Monomers via Michael-Addition Reactions,” Macromolecules 34, 5778-5785 (2001) (“Muh”) and US 9,051,447 (“Figovsky”).
As to claims 1-3, 5, and 6, Nagelsdiek teaches a polymeric concrete composition which includes a coupling additive that is an additive product of an aminosilane and compounds having at least two terminal ethylenically unsaturated double bond. Nagelsdiek has an exemplary embodiment coupling additive 6 (para. 0081), which is an addition product of a diacrylate (a compound having an unsaturated polymerizable group, and an acrylate group which is a Michael acceptor) and aminopropyltriethyoxysilane, an aliphatic compound having a primary amine group. The additional hydroxyl or tertiary amine group is optional. The compound contains acrylate groups, which are ethylenically unsaturated groups coupled to an ester group, and is an acrylic acid ester as required by claim 2, and has a molecular weight in excess of 200 g/mol and in excess of 300 g/mol as required by claims 1 and 3.
Nagelsdiek is silent as to the structure of the addition product produced by the process. However, Nagelsdiek, para. 0008 refers specifically to Muh for a general teaching of addition of acrylates and silanes, which discloses a general structure of the product of aminosilanes and diacrylates, and shows that the amine hydrogen adds across a portion of the acrylate groups, leaving some free (meth)acrylate groups, such that the ethylenically unsaturated bond is separated from a tertiary amine by an ester group (see Muh, pp. 5779-5780, showing general structure of macromonomers formed from diacrylates and aminosilane). As such, it is reasonable to expect that the addition products, such as coupling agent 6, of Nagelsdiek would have an analogous recited structure, differing only in the chain structure of the diacrylate. Moreover, referring to the general structure of Muh for such acrylate-amine addition products, it is reasonable to conclude that the oligomeric reaction product has the structure of formula (I) of claim 5, where A is the ethylenically unsaturated group, R1 is an organic linking group arising from the polyethylene glycol, R2-R5 are hydrogen, and R6 and R7 are respectively an organic group linking to the silane, and an organic group linking to another diacrylate unit. Likewise, given the similarity in the addition products to the process of Muh, the coupling agent of Nagelsdiek would be expected to have the structure at least of formula (II) where A is an ethylenically unsaturated group, R1 are each an organic group having a polyethylene oxide unit, R4 and R5 are each hydrogen, and R6 is an organic group having a hydrolyzable silane group. Further, given that the molecular weight of coupling additive 6 is 1300, that is approximately twice that of the starting diacrylate, the value of n is in the range of approximately 1.
	Nagelsdiek does not teach carbon fibers, but teaches using the aforementioned agent in curable mixtures, such as polymer concrete mixtures (para. 0067). Figovsky teaches polymer concrete compositions formed from polyfunctional unsaturated compounds (abstract), and teaches that reinforcing materials, including carbon fibers, may be used for reinforcing polymer concrete compositions (Figovsky, 5:15-20). As such, it would be obvious to include carbon fibers, in the polymer concrete composition of Nagelsdiek including the recited unsaturated compounds, as carbon fibers are a known reinforcing agent for such compositions.
	As to claim 4, while not exemplified, Nagelsdiek does teach oligomeric reaction product of the diacrylates and aminosilanes, which according to the general formula of Muh, would result in multiple tertiary amine groups, and as such, the two functional groups are an obvious modification of Nagelsdiek in view of Muh.
	As to claims 7 and 8, Nagelsdiek teaches the use of diacrylate B, and polyethylene glycol diacrylate (para. 0074), which therefore would contain a polyalkylene oxide group as required by claims 7 and 8. Other examples (para. 0074) use polypropylene glycol diacrylate, which is a polypropylene oxide unit. 
As to claim 9, Nagelsdiek teaches use of the compound in polymer concrete compositions including ethylenically unsaturated polymerizable compounds (para. 0053).
As to claim 13, Nagelsdiek teaches a polymeric concrete composition which includes a coupling additive that is an additive product of an aminosilane and compounds having at least two terminal ethylenically unsaturated double bond. Nagelsdiek has an exemplary embodiment coupling additive 6 (para. 0081), which is an addition product of a diacrylate (a compound having an unsaturated polymerizable group, and an acrylate group which is a Michael acceptor) and aminopropyltriethyoxysilane, an aliphatic compound having a primary amine group. The additional hydroxyl or tertiary amine group is optional. The compound contains acrylate groups, which are ethylenically unsaturated groups coupled to an ester groupand has a molecular weight in excess of 200 g/mol.
Nagelsdiek is silent as to the structure of the addition product produced by the process. However, Nagelsdiek, para. 0008 refers specifically to Muh for a general teaching of addition of acrylates and silanes, which discloses a general structure of the product of aminosilanes and diacrylates, and shows that the amine hydrogen adds across a portion of the acrylate groups, leaving some free (meth)acrylate groups, such that the ethylenically unsaturated bond is separated from a tertiary amine by an ester group (see Muh, pp. 5779-5780, showing general structure of macromonomers formed from diacrylates and aminosilane). As such, it is reasonable to expect that the addition products, such as coupling agent 6, of Nagelsdiek would have an analogous recited structure, differing only in the chain structure of the diacrylate. 
	Nagelsdiek does not teach carbon fibers, but teaches using the aforementioned agent in curable mixtures, such as polymer concrete mixtures (para. 0067), including polymer concretes formed from polymerizable unsaturated compounds (para. 0053). Nagelsdiek further teaches curing the polymeric mixture (para. 0070), thus producing a composite material. Figovsky teaches polymer concrete compositions formed from polyfunctional unsaturated compounds (abstract), and teaches that reinforcing materials, including carbon fibers, may be used for reinforcing polymer concrete compositions (Figovsky, 5:15-20). As such, it would be obvious to prepare a polymer concrete (a composite material include carbon fibers) by providing a composition of the aforementioned additive agent taught by Nagelsdiek in view of Muh, a resin having polymerizable unsaturated groups as taught by Nagelsdiek, and carbon fibers, as these are a known reinforcement for polymer concreate as taught by Figovsky, and curing as taught by Nagelsdiek.
As to claims 14 and 15, Nagelsdiek in view of Muh and Figovsky does not teach adding the components in the recited order. Case law holds that the selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). In this case, Nagelsdiek teaches preparing polymer concrete including the additive, curable resin, and fillers, and the addition of these in any order is an obvious modification of the method of Nagelsdiek.
As to claim 16, Nagelsdiek further teaches curing the polymeric mixture (para. 0070), thus producing a composite material.
As to claim 17, Nagelsdiek teaches a polymeric concrete composition which includes a coupling additive that is an additive product of an aminosilane and compounds having at least two terminal ethylenically unsaturated double bond. Nagelsdiek has an exemplary embodiment coupling additive 6 (para. 0081), which is an addition product of a diacrylate (a compound having an unsaturated polymerizable group, and an acrylate group which is a Michael acceptor) and aminopropyltriethyoxysilane, an aliphatic compound having a primary amine group. The additional hydroxyl or tertiary amine group is optional. The compound contains acrylate groups, which are ethylenically unsaturated groups coupled to an ester group and has a molecular weight in excess of 200 g/mol.
Nagelsdiek is silent as to the structure of the addition product produced by the process. However, Nagelsdiek, para. 0008 refers specifically to Muh for a general teaching of addition of acrylates and silanes, which discloses a general structure of the product of aminosilanes and diacrylates, and shows that the amine hydrogen adds across a portion of the acrylate groups, leaving some free (meth)acrylate groups, such that the ethylenically unsaturated bond is separated from a tertiary amine by an ester group (see Muh, pp. 5779-5780, showing general structure of macromonomers formed from diacrylates and aminosilane). As such, it is reasonable to expect that the addition products, such as coupling agent 6, of Nagelsdiek would have an analogous recited structure, differing only in the chain structure of the diacrylate. 
	Nagelsdiek does not teach carbon fibers, but teaches using the aforementioned agent in curable mixtures, such as polymer concrete mixtures (para. 0067), including polymer concretes formed from polymerizable unsaturated compounds (para. 0053). Nagelsdiek further teaches curing the polymeric mixture (para. 0070), thus producing a composite material. Figovsky teaches polymer concrete compositions formed from polyfunctional unsaturated compounds (abstract), and teaches that reinforcing materials, including carbon fibers, may be used for reinforcing polymer concrete compositions (Figovsky, 5:15-20). As such, it would be obvious to prepare a polymer concrete (a composite material include carbon fibers) by providing a composition of the aforementioned additive agent taught by Nagelsdiek in view of Muh, a resin having polymerizable unsaturated groups as taught by Nagelsdiek, and carbon fibers, as these are a known reinforcement for polymer concreate as taught by Figovsky, and curing as taught by Nagelsdiek.
Furthermore, Nagelsdiek teaches compositions having approximately up to 5 wt % of the additive (para. 0052), which is within the ranges in applicant’s specification, p. 14, and it is thus presumed to be an amount sufficient to improve transverse tensile strength.

Claim(s) 1-11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/197941 A1 (“Ciceron”) in view of US 4,966,923 (“Banks”).
	The citations for Ciceron are to US 2017/0198097, the US national stage publication of WO 2015/197941 A1.
	As to claims 1-3, 9, 10, and 18, Ciceron teaches acrylated oligomers formed by the polyaddition of amines having at least 2 amine hydrogens to polyfunctional acrylates having at least two acryl functional groups (abstract). As an example, example A-1 of Ciceron teaches the addition of an excess of hexanediol diacrylate, which has two acrylate groups, which are both ethylenically unsaturated polymerizable groups and Michael acceptor groups. These are also acrylic acid esters as required by claim 2. Ciceron teaches adding this compound to dimethylaminopropylaminopropylamine (paras. 0083-0084), which contains a primary amine group, a secondary amine group, and a further tertiary amine group as required by claims 1 and 18. The addition of these compounds is expected to result in a compound having in excess of 200 g/mol and 300 g/mol as required by claims 1 and 3. 
	Ciceron does not teach carbon fibers explicitly, but teaches that the compound may be used in structural materials, such as composite materials reinforced by fibrous reinforcements (para. 0077). It is known from Banks that polymerizable acrylic materials may be used for reinforcing woven carbon fiber mat (see, e.g., 13:30-50), which mat is formed of carbon fiber filament, as required by claims 9 and 10. As such, it would be an obvious modification to use the composition of Ciceron for reinforcing carbon fibers, as Ciceron teaches use in reinforced fibers, and Banks teaches carbon fiber mat as a reinforcing material.
	As to claim 4, Ciceron teaches the conversion of the primary and secondary groups of DMAPAPA (para. 0084), which would be expected to provide a final compound having at least two tertiary amine groups. 
	As to claims 5 and 6, Ciceron teaches the general structure

    PNG
    media_image2.png
    102
    268
    media_image2.png
    Greyscale
where X is an acrylate group (paras. 0049-0054), and therefore meet the recitation of formulas (I) and (II) of claims 5 and 6, where A is an acrylate unsaturated group, R1 is organic linking group R2-R5 are hydrogen, R6 and R7 are organic groups, with n in the recited range (para. 0072). As such, the recited formulas of claims 5 and 6 are obvious over the teachings of Ciceron.
	As to claims 7 and 8, Ciceron teaches examples using ethoxylated trimethylolpropane triacrylate (para. 0088), which when adducted with the amine would provide a polyalkylene oxide segment between an unsaturated acrylate group and the secondary/tertiary amine group, in this case formed from ethylene oxide.
	As to claim 9, Ciceron teaches using the acrylate compound in conjunction with other curable compounds (para. 0074), including multifunctional (meth)acrylic monomers, and thus the composition including other monomers is an obvious modification suggested by Ciceron.
	As to claims 13 and 16, Ciceron teaches acrylated oligomers formed by the polyaddition of amines having at least 2 amine hydrogens to polyfunctional acrylates having at least two acryl functional groups (abstract). As an example, example A-1 of Ciceron teaches thee addition of an excess of hexanediol diacrylate, which has two acrylate groups, which are both ethylenically unsaturated polymerizable groups and Michael acceptor groups. These are also acrylic acid esters. Ciceron teaches adding this compound to dimethylaminopropylaminopropylamine (paras. 0083-0084), which contains a primary amine group, a secondary amine group, and a further tertiary amine group. The addition of these compounds is expected to result in a compound having in excess of 200 g/mol and 300 g/mol. 
	Ciceron teaches using the acrylate compound in conjunction with other curable compounds (para. 0074), including multifunctional (meth)acrylic monomers, and thus the composition including other monomers is an obvious modification suggested by Ciceron. Ciceron also teaches peroxide curing (para. 0076, 0079), and therefore teaches radical polymerization.
Ciceron does not teach carbon fibers explicitly, but teaches that the compound may be used in structural materials, such as crosslinkable composite materials reinforced by fibrous reinforcements (para. 0077). It is known from Banks that polymerizable acrylic materials may be used for reinforcing woven carbon fiber mat, and teaches curing such compositions by heating, thus a cured carbon fiber composite material. As such, it would be an obvious modification to use the composition of Ciceron including additional monomers for reinforcing carbon fibers followed by curing, including by radical polymerization, as Ciceron teaches use in reinforced fibers, and Banks teaches carbon fiber mat as a reinforcing material in cured composites. 
As to claims 14 and 15, Ciceron in view of Banks does not discuss the order of addition. Case law holds that the selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). In this case, Ciceron in view of Banks teaches preparing polymer concrete including the additive, curable resin, and fillers, and the addition of these in any order is an obvious modification of the method of Ciceron in view of Banks.
	As to claim 17, Ciceron teaches acrylated oligomers formed by the polyaddition of amines having at least 2 amine hydrogens to polyfunctional acrylates having at least two acryl functional groups (abstract). As an example, example A-1 of Ciceron teaches thee addition of an excess of hexanediol diacrylate, which has two acrylate groups, which are both ethylenically unsaturated polymerizable groups and Michael acceptor groups. These are also acrylic acid esters. Ciceron teaches adding this compound to dimethylaminopropylaminopropylamine (paras. 0083-0084), which contains a primary amine group, a secondary amine group, and a further tertiary amine group. The addition of these compounds is expected to result in a compound having in excess of 200 g/mol and 300 g/mol. 
	Ciceron teaches using the acrylate compound in conjunction with other curable compounds (para. 0074), including multifunctional (meth)acrylic monomers, and thus the composition including other monomers is an obvious modification suggested by Ciceron.
Ciceron does not teach carbon fibers explicitly, but teaches that the compound may be used in structural materials, such as crosslinkable composite materials reinforced by fibrous reinforcements (para. 0077). It is known from Banks that polymerizable acrylic materials may be used for reinforcing woven carbon fiber mat, and teaches curing such compositions by heating, thus a cured carbon fiber composite material. As such, it would be an obvious modification to use the composition of Ciceron including additional monomers for reinforcing carbon fibers followed by curing, as Ciceron teaches use in reinforced fibers, and Banks teaches carbon fiber mat as a reinforcing material in cured composites. Furthermore, the use of the compound would be expected to increase tensile strength, as it is the same compound as recited.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive. In particular, the amendment to the independent claims does not exclude compounds that also include alkoxysilyl groups. For example, the term “consisting” with respect to the compound would exclude other structures, or explicitly requiring no other functional groups other than those recited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764